330 S.W.3d 162 (2010)
Keith BALES, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS and Treasurer of Missouri as Custodian of Second Injury Fund, Respondents.
No. ED 94812.
Missouri Court of Appeals, Eastern District, Division Two.
December 21, 2010.
*163 Robert M. Miller, High Ridge, MO, for appellant.
Greg N. Johnson, MO Dept. of Corrections, Cape Girardeau, MO, Frank A. Rodman, Second Injury Fund, Cape Girardeau, MO, for respondents.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Keith Bales (hereinafter, "Bales") brings this appeal following the Labor and Industrial Relations Commission's (hereinafter, "the Commission") award denying his claim for workers' compensation benefits from his employer and the Second Injury Fund. The Commission found Bales failed to satisfy his burden of proof in establishing his fall at work was a substantial factor in causing his current injuries. Bales raises one point on appeal, claiming the Commission erred in denying him benefits because he believes there was undisputed evidence his injury was work-related.
We have reviewed the briefs of the parties and the record on appeal and find the Commission's decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, we have provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).